JUDGMENT
The above case came on to be heard before the High Court with Judges Foxall, Lutu and Pele, sitting at Ili’ili, Tutuila, American Samoa, at 10:30 A. M. of May 23, 1929.
The Court inquired as to whether or not the parties to the controversy had been able to reach an agreement as to who should hold the Matai Name “Alaia.”
Magalei, representing Uele, and Vei, representing Mai-lei, both requested the Court to dismiss the case without decision.
It is therefore adjudged and decreed that the within case, *421to determine the right of Mailei of Vaitogi to register Matai Name “Alaia” be dismissed, and it is so ordered.